DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 5/12/20, with respect to the rejection(s) of the claim(s) under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lys in view of Makanoeich [US 2018/0286841].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lys [US 6340868] in view of Makanoeich [US 2018/0286841] and Lee [US 2011/0182054].
As to claim 1, Lys discloses a light-producing assembly for a spotlight for illuminating film [see figures 7, 8], studio, stage, event and/or theater surroundings, comprising a carrier [37, figure 8], on which an LED arrangement with a multiplicity of LEDs is arranged [LEDs are 15, figure 8], wherein the LEDs comprise LEDs with N>2 different color types and any number of LEDs is provided for each of the N color types [in this case, N=3, see figure 7 with red, blue and green LEDs], and wherein a footprint side of one of each of the LEDs faces a carrier front side [this footprint side of the LEDs is the bottom of each LED shown in figure 8]; a line system for supplying power to the LEDs [shown in figure 7], comprising a 
Lys fails to explicitly disclose wherein lines of different line types cross in crossing regions and the crossing regions lie outside of a vertical projection surface of the footprint sides on the carrier front side in a vertical plan view of the carrier front side.
Makanoeich teaches that a configuration wherein lines of different line types cross in crossing regions and the crossing regions lie outside of a vertical projection surface of the footprint sides on the carrier front side in a vertical plan view of the carrier front side [see figure 14, note that one line is associated with 212 and 100 and another is associated with 210 and 220 and these wires cross each other outside of the LED footprints]. 
It would have been obvious to one having ordinary skill in the art to implement the line types cross, in order to provide for wiring to separate LEDs which are grouped together in intermittent patterns [see figure 14 of Makanoeich, see also Lys, column 77, lines 7-11].
Lys further fails to explicitly disclose wherein the carrier is embodied as a single layer circuit board. 
Lee teaches single layered circuit boards are generally interchangeable with other circuit boards for one having ordinary skill in the art [see paragraph 24]. 
It would have been obvious to one having ordinary skill in the art to implement a single layer circuit board, in order to reduce the number of layers, parts and other elements and to simplify and economize the manufacturing process [see Lys, column 77, lines 7-11]. 
As to claim 3, Lys discloses the assembly as claimed in claim 1, wherein the crossing lines extend one above the other in a direction vertical to a carrier front side [see figure 8] and the crossing lines are integrated into the carrier in the respective crossing region [see figure 8].
As to claim 11, Lys discloses a spotlight comprising a light-producing assembly as claimed in claim 1 [see figure 8].

Claims 4, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lys in view of Makanoeich [US 2018/0286841], Lee, and Roberge [US 2014/0022780].
As to claim 4, Lys fails to explicitly disclose wherein all LEDs are arranged according to a regular grid on the carrier front side, according to which: a multiplicity of grid tracks that do not overlap and that are arranged at a transverse distance from one another are provided on the carrier front side; each grid track comprises a multiplicity of grid holding areas, an LED being positionable therein in each case, wherein the grid holding areas are arranged individually in succession along a fictitious trajectory from the grid track entrance to the grid track exit; and at least one LED of each of the N different color types is provided in each of at least 90% of all grid tracks, wherein the LEDs are arranged in any sequence within the grid tracks.
Roberge teaches the configuration wherein all LEDs are arranged according to a regular grid on the carrier front side [see figure 3], according to which: a multiplicity of grid tracks that do not overlap and that are arranged at a transverse distance from one another are provided on the carrier front side [see 57, figure 4a]; each grid track comprises a multiplicity of grid holding areas [59, figure 4a], an LED being positionable therein in each case [see figures 3, 4a], wherein the grid holding areas are arranged individually in succession along a fictitious trajectory from the grid track entrance to the grid track exit [see figure 4a]; and at least one LED of each of the N different color types is provided in each of at least 90% of all grid tracks [see figure 3], wherein the LEDs are arranged in any sequence within the grid tracks [see figure 3]. 
It would have been obvious to one having ordinary skill to implement the mounting and wiring configurations as taught by Roberge, in order to provide for higher density of LEDs and to provide more lighting [see Roberge, paragraph 18, Lys, column 77, lines 7-12]
As to claim 6, Lys fails to explicitly disclose wherein the optical unit is embodied as a conical or polygonal reflector.

It would have been obvious to one having ordinary skill in the art to implement the reflector as taught by Roberge with the lighting unit of Lys, in order to provide more focused illumination in a specific direction [see Lys, column 77, lines 7-12].
As to claim 9, Lys fails to explicitly disclose wherein the optical unit has a light entry opening and a light emergence opening, which are connected by way of a light-guiding section, wherein an inner side of the light-guiding section is reflective.
Roberge teaches the configuration wherein an optical unit has a light entry opening [left side of 40, figure 1] and a light emergence opening [right side of 40 in figure 1], which are connected by way of a light-guiding section [portions extending from left to side in figure 1], wherein an inner side of the light-guiding section is reflective [see paragraph 13] was well known. 
It would have been obvious to one having ordinary skill in the art to implement the reflector as taught by Roberge with the lighting unit of Lys, in order to provide more focused illumination in a specific direction [see Lys, column 77, lines 7-12].
As to claim 10, Lys fails to explicitly disclose wherein, in a plan view of the carrier front side, an envelope of the multiplicity of LEDs is a closed polygonal chain, a circle or an oval, and an edge region of the light entry opening corresponds to the envelope in respect of its form and its size.
Roberge teaches the configuration wherein in a plan view of the carrier front side, an envelope of the multiplicity of LEDs is a closed polygonal chain, a circle or an oval [see figure 3], and an edge region of the light entry opening corresponds to the envelope in respect of its form and its size [see figure 1] was well known. 
It would have been obvious to one having ordinary skill in the art to implement the reflector as taught by Roberge with the lighting unit of Lys, in order to provide more focused illumination in a specific direction [see Lys, column 77, lines 7-12].

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lys in view of Makanoeich, Lee, and Kurt [US 2013/0155671].
As to claim 7, Lys fails to explicitly disclose a protective apparatus acting as a diffuser, e.g., as a stochastic or holographic diffuser, which is provided at a light emergence side of the optical unit.
Kurt teaches the use of a protective apparatus acting as a diffuser [see 21 and 25, figure 5] was well known. 
It would have been obvious to one having ordinary skill in the art to implement the reflector and diffuser as taught by Kurt with the lighting unit as taught by Lys, depending on the desired illumination pattern and characteristics desired by a user [see Lys, column 77, lines 7-12]. 
As to claim 8, Lys fails to explicitly disclose wherein the optical unit is a singular collimation optical unit.
Kurt teaches configuring a light source and reflector to form a collimation optical unit was well known [see paragraph 18, for example]. 
It would have been obvious to one having ordinary skill in the art to implement the optical unit configuration as taught by Kurt with the lighting unit as taught by Lys, depending on the desired illumination pattern and characteristics desired by a user [see Lys, column 77, lines 7-12]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875